Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 13, 2021

The Court of Appeals hereby passes the following order:

A22A0601. THE STATE v. KELVIN KNOLTON.

      After the trial court denied the State’s motion to introduce evidence of other
acts pursuant to OCGA §§ 24-4-413 and 24-4-414, the State filed this direct appeal.
Defendant Kelvin Knolton has filed a motion to dismiss, arguing that we lack
jurisdiction because the State failed to comply with the requirements of OCGA § 5-7-
1 (a) (5). We agree.
      OCGA § 5-7-1 (a) identifies orders in a criminal case from which the State may
take an appeal. Here, the State’s notice of appeal indicates that it is proceeding under
OCGA § 5-7-1 (a) (5), which provides that the State may appeal from an order
excluding evidence to be used by the State at trial if: (A) the State files its notice of
appeal within two days of entry of the order, and (B) “The prosecuting attorney
certifies to the trial court that such appeal is not taken for purpose of delay and that
the evidence is a substantial proof of a material fact in the proceeding.” Although the
State filed its notice of appeal within two days of the order it seeks to appeal, the
State failed to file its certification under OCGA § 5-7-1 (a) (5) (B) until almost a
month after the order was entered, when it filed an amended notice of appeal. As the
Supreme Court held in State v. Wheeler, 310 Ga. 72, 78 (4) (b) (849 SE2d 401)
(2020), the certification required under OCGA § 5-7-1 (a) (5) (B) “must be filed
before or with” the notice of appeal required under OCGA § 5-7-1 (a) (5) (A). The
requirements of OCGA § 5-7-1 (a) (5) “are jurisdictional and must be satisfied to
confer jurisdiction on an appellate court.” Wheeler, 310 Ga. at 76 (3). The State’s
failure to comply with the requirements of OCGA § 5-7-1 (a) (5) (B) precludes us
from exercising jurisdiction over this appeal. Accordingly, Knolton’s motion to
dismiss is GRANTED and the appeal is hereby DISMISSED. Id. at 81 (5) (dismissing
appeal for failure to comply with OCGA § 5-7-1 (a) (5) (B)).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/13/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.